DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the claims filed 04/19/2021. Claims 1 – 3, 5 – 6, 8 – 11, & 13 – 14 are allowed.
Claims 1 – 3, 8 – 9, & 11 were amended and claims 17 – 25 were cancelled in a reply filed 04/19/2021.
The previous 112(a), 112(b), 101, and 103 rejections have been overcome by amendments.
Claims 1 – 3, 5 – 6, 8 – 11, & 13 – 14 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 04/19/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Angelica Andreoli on 09 June 2021.

The application has been amended as follows: 


AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
1.	(Currently Amended)	A carrier system for requesting and reserving space on a delivery vehicle for an unallocated item lacking a scheduled destination location, comprising:
a dimensional scanner for acquiring dimensional data including detecting at least one of a height, length, and width;
a device associated with [[a]]the delivery vehicle having a location module for acquiring location data;
a memory for storing the dimensional data and the location data; 
a processor that is configured to reserve space on the delivery vehicle by performing, for [[an]]the unallocated item, 
receiving a request to reserve available space comprising a target geographic area for the unallocated item and a target delivery time period for the unallocated item;
creating an inventory record for the unallocated item;
determining, based at least in part on the request and the location data from the location module
scanning, via the dimensional scanner, a plurality of packages associated with the delivery vehicle to acquire the dimensional data for each package; 
predicting a volume of reserved space in the delivery vehicle based at least in part on the dimensional data; 
determining a volume of logical space remaining in the delivery vehicle based at least in part on the dimensional data; 
based on determining the volume, causing a loading of the unallocated item into the delivery vehicle to store the unallocated item within the delivery vehicle; 
receiving an instruction to deliver the unallocated item from the delivery vehicle to a destination location within the target geographic area based at least in part on a customer shipment request;
instructing delivery of the unallocated item to the destination location within the target geographic area;
instructing a printing of a delivery label for the unallocated item that includes the destination location and configured to be affixed to the unallocated item,
wherein the delivery label is printed after the delivery vehicle is at the destination location; and
updating [[the ]]inventory data to indicate the delivery of the unallocated item. 

2.	(Currently Amended)	The system the steps further comprising:
receiving a request to reserve the volume of logical space for the delivery vehicle; and
based on the request, reserving the volume of logical space.
3.	(Currently Amended)	The system 
4.	(Canceled)	
5.	(Currently Amended)	The system the steps 
receiving delivery data indicating that the unallocated item has been delivered to the destination location;
updating the inventory data for the delivery vehicle to indicate a number of the unallocated item[[s]] remaining in an unallocated item inventory; and
transmitting the delivery data or the inventory data to the vendor computing entity.
6.	(Currently Amended)	The system 
7.	(Canceled)	
8.	(Currently Amended)	The system request comprises at least one of: an unallocated item description, an unallocated item size, or an unallocated item weight.
9.	(Currently Amended)	A system for loading a delivery vehicle based on a volume of reserved space and a volume of logical space, the system comprising:
a dimensional scanner for acquiring dimensional data including detecting at least one of a height, length, and width;
one or more 
one or more computer-readable memory having instructions stored thereon, that when executed by the one or more processors, cause the one or more processors to:
receive a request to reserve available space inside [[a]]the delivery vehicle to store an unallocated item, the request comprising (a) a geographic area that the unallocated item needs to be within, (b) a time period for which the available space is needed to store the unallocated item, and (c) item data indicating an amount of space needed for the unallocated 
instruct the dimensional scanner to determine the dimensional data for a plurality of packages, each of the plurality of packages having a destination location;
based on the request and the dimensional data, predict [[a]]the volume of reserved space for [[a]]the delivery vehicle that is a candidate to store the unallocated item;
determine [[a]]the volume of logical space remaining in the delivery vehicle based on the predicted volume of reserved space and an interior volume of the delivery vehicle; 
based at least in part on the volume of logical space remaining in the delivery vehicle meeting the amount of space needed, provide computer-readable loading instructions that instruct loading of the plurality of packages having destination locations onto the delivery vehicle up to the predicted volume of reserved space, and that instruct loading the unallocated item without the scheduled destination locations onto the delivery vehicle up to the volume of logical space; 
at least partially in response to the providing of the computer-readable loading instructions, cause the unallocated item to be physically loaded into the delivery vehicle;
subsequent to the loading of the unallocated item into the delivery vehicle, receive a shipment request to ship a requested item to [[a]]the destination location according to a delivery service; 
in response to the receiving of the shipment request, determine whether the destination location is within the geographic area and whether the requested item matches the unallocated item by a location module associated with the delivery vehicle using acquired location data; 
based at least in part on determining that the destination location is within the geographic area and the requested item matches the unallocated item, determine that the delivery service is possible; and
instruct[[ing]] a printing of a delivery label for the unallocated item including the destination location and configured to be affixed to the unallocated item,
wherein the delivery label is printed after the delivery vehicle is at the destination location. 
10.	(Currently Amended)	The system of claim 9, wherein the one or more processors further: 
update inventory data for the delivery vehicle to reflect an inventory level for the unallocated item[[s]]; and 
provide the inventory level to a vendor associated with the unallocated item[[s]].
11.	(Currently Amended)	The system of claim 10, wherein, the one or more processors further:
receive order data for [[an]]the unallocated item, the order data indicating [[a]]the destination location, wherein the order data is received from a vendor computing entity, and the order data is generated by the vendor computing entity in response to receipt of an order for the unallocated item.
12.	(Canceled)	
13.	(Currently Amended)	The system of claim 11, wherein the one or more processors further:
receive delivery data indicating that the unallocated item has been delivered to the destination location; and 
adding an inventory pick-up stop to [[the]]a route to increase the inventory level for the unallocated item[[s]]. 
14.	(Previously Presented)	The system of claim 9, wherein the predicted volume of reserved space is further predicted based on historical delivery data.
15-25.	(Canceled)

REASONS FOR ALLOWANCE
Claims 1 – 3, 5 – 6, 8 – 11, & 13 – 14 are allowed over the prior art of record.

The closest prior art of record is Gadre et al. (US 20160078510 A1), in view of ‘eFulfillment service’ (Blog Post: “What is Order Fulfillment?”; Jan. 2013; efulfillmentservice.com; retrieved from https://www.efulfillmentservice.com/2013/01/what-is-order-fulfillment/, hereinafter “eFulfillment service”), Spiegel et al. (US 20120323645 A1), and Wang et al. (WO 2014032443 A1).

The following is an examiner’s statement of reasons for allowance:

Gadre discloses a method and system for receiving requests from merchants for available temporary warehouse storage space to house items that are for sale, the requests including a time period, geographic area, and amount of space required to store the items. The items are sold online and delivered by the temporary warehouse. However, Gadre does not disclose wherein the temporary warehouse is a delivery vehicle, nor does Gadre disclose the dimensional scanning elements that compute an available remaining space for item storage.

“eFulfillment service” discloses the elements of receiving inventory from online sellers for storage at a warehouse, as well as shipping the items to customers once they are ordered. However, “eFulfillment service” does not disclose receiving storage requests from sellers, or wherein the temporary warehouse is a delivery vehicle, nor does “eFulfillment service” disclose the dimensional scanning elements that compute an available remaining space for item storage. 

     Spiegel discloses a system and method for speculatively shipping items for sale, so that the delivery system, including delivery vehicles, are used as temporary storage for items. Once an in-transit item is ordered by a customer, the nearest item is 

     Wang discloses an invention which calculates whether available storage space for an item exists in a transport system such as a road vehicle by obtaining item dimensions through imaging and comparing the item size to an amount of remaining space for items that were previously scanned and loaded. However, Wang does not disclose receiving storage requests from sellers, or the item fulfillment elements recited in the instant invention.

     As per claims 1 and 9, the closest prior art of record, taken individually or in combination with other prior art, fails to teach or suggest a method or system which uses the specific system architecture including a dimensional scanner and location module used for the steps of determining a vehicle with adequate storage space to store seller items for dynamic order fulfillment of the items while the items are in transit – for the purpose of providing on-demand, same day order fulfillment.   

Regarding the previous 101 rejection, it is noted that the combination of these elements is not well-understood, routine, or conventional, and therefore represents an improvement upon previous item shipping systems. Furthermore, the elements of the dimensional scanner and location module, used to determine a vehicle with available space, and to locate a vehicle to fulfill an order, integrates the judicial exception into a practical application. Hence, the ordered combination of elements, taken as a whole, amounts to significantly more than the judicial exception that falls within of Certain Methods of Organizing Human activity, and is therefore eligible under 35 USC 101. 

 Claims 2 – 3, 5 – 6, 8, 10 – 11, & 13 – 14 depend from claims 1 and 9, respectively, and are therefore allowable via dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Bryan Kirk whose telephone number is 571.272.6447.  The Examiner can normally be reached on Monday-Friday, 8:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Shannon Campbell can be reached at (571)272-5587.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.

Hand delivered responses should be brought to the: 
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/BRYAN KIRK/
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
June 15, 2021